Citation Nr: 1546619	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to August 1969. 

 These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs, Regional Office located in Providence, Rhodes Island (RO), which denied the benefits sought on appeal. 

In May 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).  A copy of the hearing transcript has been associated with the claims folder.

In September 2014, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC) for additional development.  Pursuant to the remand directives, the Veteran was afforded with VA examinations in conjunction with his claims.  Although attempts were made to obtain the Veteran's records from the Social Security Administration (SSA), it was determined that those records are no longer available and further attempts would be futile.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

During the pendency of this appeal, the Veteran's paper claims file was processed using the electronic Virtual VA and Veterans Benefit Management System (VBMS) paperless claims systems.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current bilateral hearing loss disability is the result of a disease or injury incurred during his period of service.
 
 2.  Tinnitus was not shown until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current tinnitus is the result of a disease or injury incurred during his period of service.

3.  Degenerative arthritis of lumbar disorder first manifested many years after service, and the preponderance of the competent evidence is against a finding that the Veteran's current lumbar spine disorders, to include degenerative arthritis, are related to any aspect of his service. 


CONCLUSIONS OF LAW

 1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 
 
 2.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to the initial adjudication of the Veteran's claims, VA sent notice letters dated in June 2011 and January 2012 that satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio at 187.  Also, in that letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records as well as his lay statements are in the file.  The Veteran has identified various private treatment records over the period of the appeal; however most of those identified records are unavailable.  See February 2012 negative response from TYCO, as well as April 2012 report of contact with the Human Resource Director for TYCO.  The RO also made several attempts to seek to obtain identified private treatment records from Woodstock Hospital, Matawan Hospital, Landmark Hospital, and Rhodes Island Hospital; however, those private medical facilities failed to respond after additional requests.  The Veteran was notified of VA's inability to obtain those identified private treatment records. 

Also, the Board notes that the Veteran's records from the Social Security Administration (SSA) are unavailable.  In October 2014, SSA notified that RO that the records had been destroyed and were no longer available.  The RO then notified the Veteran that medical records from SSA were unavailable.  He was asked to provide any records in his possession, which he did provide a letter indicating that he has been in receipt of SSA disability benefits since 2004.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

Pursuant to the Board's 2014 remand directives, the Veteran was afforded with VA audiology and spine examinations in November 2014.  In each of the examination reports, the VA examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  The VA audiology report also contains the audiometric findings from clinical examination.  The Board finds that the findings from the VA examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103. 

He has had an opportunity to testify at a personal hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearings.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain chronic diseases, including sensorineural hearing loss and arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
 (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Bilateral Hearing Loss and Tinnitus

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that his current bilateral hearing loss and tinnitus had their onset in, or are otherwise related to acoustic trauma sustained during his active military service.  He claims his disabilities are due to in-service acoustic trauma sustained while performing duties as a medic attached to an artillery unit during training exercises in Germany, to include firing of guns and use of explosives.  See January 2012 and November 2014 VA audiology examination reports as well as May 2014 Board hearing transcript. 

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet App. 155 (1993).  It is noted, however, that unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

The Veteran's DD Form 214 shows that he had active service from 1967 to 1969 and his listed military occupational specialty (MOS) was medical specialist.  His service personnel record show that he was attached to an artillery unit; however, the Veteran did not have combat service and his foreign service involved being stationed in Germany. 

His service treatment records show that on his July 1967 enlistment examination, his ears were evaluated as normal and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  were as follows: 0, -5, 5, 0, and 5, in the right ear, and 5, 0, 10, 20, and 20 in the left ear.  On the associated report of medical history, the Veteran denied any hearing loss or running ears problems.  The report of a March 1969 examination prior to separation, the Veteran's ears were evaluated as normal and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  were as follows: 5, 5, 10, 10, and 15 in the right ear, and 0, 5, 5, 10 and 10 in the left ear.  At the time of his separation in August 1969, the report of medical history reflects that the Veteran specifically denied having any hearing loss or running ear problems.  

The file contains no record of hearing loss or tinnitus until decades after the Veteran separated from service.  The Veteran has indicated that he sought treatment for hearing loss problems shortly after his separation from service, but those records are not available. 

The first evidence of record that demonstrates the Veteran had bilateral hearing loss disability as defined by VA regulations comes from a VA audiology consultation report dated May 5, 2011.  That VA treatment record reflects the Veteran reported that he had a history of loud noise exposure when he service in the Army as a Combat Medica attached to an artillery unit with routine exposure to firearm noise without adequate hearing protection.  He further reported that he "flunked" his hearing test at discharge and within six months of separation he was told that he had irreversible nerve damage during a private audiology consultation.  The Veteran's civilian occupation of Mechanical Engineer exposed him to various degrees of construction and equipment noise exposure over a period of 35 years, but he reported that he had some use of hearing protection during this time.  The Veteran specifically denied any problems with tinnitus at the time of the May 2011 VA consultation. 

On May 19, 2011, the Veteran filed his claims for entitlement to service connection for bilateral hearing loss and tinnitus problems.  

The Veteran was afforded VA audiology examination in November 2014 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  He was found to have current diagnosed bilateral hearing loss disability for VA purposes and tinnitus disorder.  

After reviewing the claims folder, including the Veteran's service treatment records and his lay assertions, and the findings from the previous examination reports, the VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were not related to his period of service, to include any in-service noise exposure.  In support of this medical conclusion, the November 2014 VA examiner noted that the Veteran's hearing acuity was within normal limits at the time of his enlistment in 1967 and his separation in 1969, and there was no evidence of a significant shift in puretone thresholds in either ear during the course of his military service.  Although the VA examiner acknowledged the Veteran's reports of in-service noise exposure, the VA examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss and tinnitus were related to his period of service based on a review of the claims folder.  

With respect to the Veteran's tinnitus, the November 2014 VA examiner specifically noted that the Veteran denied symptoms of tinnitus during the May 2011 VA audiology consultation.  The November 2014 VA examiner explained that in this case, given the lack evidence demonstrating hearing loss in service or an in-service significant threshold shift as well as the denial of symptoms in 2011, the Veteran's tinnitus was less likely than not related to his in-service noise exposure.  Despite the history of military noise exposure, the November 2014 VA examiner concluded that there is no evidence of acoustic trauma shown in the service treatment records that would cause the Veteran's bilateral hearing loss and/or tinnitus.  

In this case, the record clearly shows that the Veteran has a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385 and that he has a current diagnosis of tinnitus.  See November 2014 VA examination report.  As such, the first element is met for both the hearing loss and tinnitus claims.

However, a current disability alone is not sufficient to warrant service connection. There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See 
Shedden, supra.  The Board will separately discuss disease and injury. 

Service treatment records do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  Notably, a comparison of the initial audiogram performed in 1967 to the audiogram performed in 1969 reveals some puretone threshold shifts of +5 decibels and +10 decibels in both ears, as well as the improvement of some purtone thresholds in the left ear. However, the in-service audiometric results do not demonstrate VA hearing loss disability.  Moreover, at the time of his March 1969 separation examination, his ears were evaluated as normal.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a). Accordingly, element (2) is not met with respect to disease. 

Turning to in-service injury, the Veteran's reported noise exposure during service are conceded in light of his military occupational specialty (MOS) as a combat medic attached to an artillery unit.  Despite the lack of combat service, the Veteran's personnel records support some likely hazardous noise exposure given his military service.   See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, based on the circumstances of the Veteran's MOS duties and unit assignment, noise exposure is established.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during service and element (2) is satisfied.

With respect to crucial element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran was provided with a VA audiology examination in November 2014, in which the VA examiner provided medical opinions against the Veteran's claim that his bilateral hearing loss and tinnitus were etiologically related to his period of service.  The Board finds the 2014 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person. 

The Veteran has submitted no competent nexus evidence contrary to the VA examiners' opinions.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
 § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

To the extent that the Veteran, himself or his representative, contend that a medical relationship exists between his current disorders and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and hearing loss, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

 Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorders.  In contrast, the 2014 VA examiners provided a detailed rationale in support of the opinions that the Veteran's current bilateral hearing loss and tinnitus were not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss and tinnitus are due to any event or injury in service. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  

However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

 In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that to the extent that the Veteran may contend that he has had continued hearing loss and tinnitus since active service, such statements, while competent, are nonetheless not credible.  While the Veteran now reports the onset of his bilateral hearing loss and tinnitus was during his period of service, at the time of his separation from service, the August 1969 medical history report shows that the Veteran denied having had any hearing loss, running ears or other ear troubles and he received a normal ear evaluation in March 1969.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  

The Board has considered the Veteran's reports that he sought treatment shortly after his separation from service and he was informed during a private audiology examination that he had irreversible nerve damage to his ears.  However, copies of those private treatment records are not available and the first medical evidence of bilateral hearing loss and tinnitus does not come until May 2011.  The Board has also considered the Veteran's assertion that his remarks about tinnitus symptoms recorded in the May 2011 VA audiology consultation report were misinterpreted.  Notably, given that the Veteran filed his claim for service connection for tinnitus only two weeks later, the Board agrees that he likely had symptoms of tinnitus at the time of the May 2011 VA audiology consultation report.  Regardless, the Veteran's failure to report pertinent complaints at the time of discharge examination diminishes the credibility of any current assertions (made many years after the fact in the course of seeking monetary benefit).

Also, consideration is given to the multi-year gap between discharge from active duty service (1969) and first evidence of hearing loss and tinnitus in 2011, over four decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"). 

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481   (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341   (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Therefore, element (3), nexus, has not been satisfied, and the claims fail on this basis. 

 In the absence of any persuasive evidence that the Veteran's current hearing loss and tinnitus are etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Disorder

The Veteran seeks entitlement to service connection for a lumbar spine disorder. The Veteran contends that his low back problems began during service after he fell down an embankment and his back struck a tree.  He reports he experienced symptoms of radiating pain and numbness down his legs and he was placed on temporary profile for a week.  The Veteran reports that he had experienced back problems intermittently in the years after his period service, and his low back problems have now progressively worsened.  

A review of the Veteran's service treatment records does not show any complaints, treatment, or diagnosis for low back problems.  The report of a March 1969 examination prior to separation shows that the Veteran's spine was evaluated as normal.  The Veteran denied any history of recurrent back problems or other spine-related problems on the report of an August 1969 medical history at the time of his separation from service.

The Veteran reports that only two years after his separation from service he again experienced severe neurologic problems in his legs which required him to seek emergency medical treatment.  Then, fifteen years after his separation from service, he was assessed with fusion of three discs in the lumbar spine.  However, copies of those private treatment records are unavailable. 

The first evidence of record of low back problems comes in May 2011 when the Veteran initiated his claim for service connection.  

 Pursuant to the Board's 2014 remand directives, the Veteran was afforded a VA examination in conjunction with his claim in November 2014.  That examination report shows diagnosis of degenerative disc disease of the lumbar spine.  The Veteran reported a history of in-service back injury, for which he sought treatment and received conservative medical treatment.  He further reported that he had experienced low back pain and radiating pain down his legs at the time of the injury.  Clinical evaluation revealed findings of decreased range of motion, painful motions and x-ray film showed findings of degenerative lumbar spine disease. 

Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner opined that the Veteran's current lumbar spine disorder was not caused by or related to his period of service.  In support of this medical conclusion, the VA examiner noted that there was no evidence of low back injury or treatment for chronic lumbar disorder in the Veteran's service treatment records, and the available evidence of record does not show evidence of degenerative arthritis until decades his separation from service.  Although the Veteran reports that he sought treatment for back injury in service, there was no evidence of chronic lumbar spine disorder shown during his period of service. 

In this case, the record does not reflect, and the Veteran does not assert, that he was diagnosed with a chronic back disorder, to include arthritis, during service or shortly thereafter.  His service treatment records do not show he was diagnosed with a chronic lumbar spine disorder during his period of service.  The lack of a chronic back disorder during the Veteran's period of service and normal back at separation are evidence against a finding that the Veteran sustained a chronic back disorder during service.   Moreover, the first available evidence lumbar spine disorder is not shown until decades after his separation from service.  There is no medical evidence showing that the Veteran's lumbar spine disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker, 708 F.3d at.  

Here, the record shows that the Veteran has current diagnoses of degenerative arthritis (a chronic disease) in his lumbar spine.  The Board finds the Veteran is competent to attest to his observations when his back problems first began and the continuity of similar symptoms since then.  38 C.F.R. § 3.159(a)(2).  However, the Board does not find the Veteran's reports of continuity of back problems since service to be credible.  In this regard, the Veteran specifically denied any history of back problems on the August 1969 report of medical history at the time of his separation from service.  Also, the March 1969 examination prior to separation shows his spine was evaluated as normal.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  The Veteran's failure to report pertinent complaints at the time of discharge examination diminishes the credibility of any current assertions (made many years after the fact in the course of seeking monetary benefit).  See Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991).


Also, weighing heavily against the Veteran's argument of continuity of symptomatology of his current chronic disorders since service is the negative medical opinion by the 2014 VA examiner.  The VA examiner opined that it was less likely as not that the Veteran's current lumbar spine disability was caused by or related to military service, to include his reported in-service low back injury.  The VA examiner supported the medical conclusion by providing comprehensive medical statement that reflected consideration of the medical evidence and the Veteran's lay statements.  

 The Board has considered the Veteran's assertions that his current diagnosed lumbar spine disorder is related to his period of service.  Although the Veteran is competent to attest to the onset and symptomatology he experiences, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303   (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's assertions to be of limited probative value since he has an interest in any financial benefit awarded to the Veteran.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

In sum, the weight of the evidence is against a finding that the Veteran's current lumbar spine disorders are related to service.  The preponderance of the medical evidence is against a finding that any current diagnosed lumbar spine disorder is etiologically related to the Veteran's period of service.  







	(CONTINUED ON NEXT PAGE)



As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

 Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for lumbar spine disorder is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


